Citation Nr: 0612121	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  05-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether new and material evidence, sufficient to reopen a 
claim of service connection for schizophrenia and/or 
schizoaffective disorder, has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1981.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 2003 rating decision of the 
RO.

The RO previously denied service connection for schizophrenia 
by July 1997 rating decision which became final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2005).  In its 
present adjudication, the RO denied the claim because new and 
material evidence, sufficient to reopen the claim, had not 
been received.  A previously decided claim may not be 
reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Further, regardless of RO action, the Board 
is legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.  The Board will address this matter in a future 
decision if applicable.

The Board notes that by February 1985 rating decision, the RO 
denied entitlement to service connection for schizoaffective 
disorder.  The veteran did not timely appeal, and the 
decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103; see also 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2005) (outlining the procedures and time limitations 
for appealing adverse RO rulings to the Board).  Next, in 
July 1997, the RO denied entitlement to service connection 
for schizophrenia.  That decision, too, became final.  Id.  
The veteran is currently claiming entitlement to service 
connection for schizoaffective disorder.  The Board concludes 
that because schizoaffective disorder and schizophrenia are 
similar disorders and entail largely overlapping 
symptomatology, the last final rating decision is the July 
1997 rating decision.

As well, because the symptomatology attributable to 
schizophrenia and schizoaffective disorder largely overlap, 
the Board has expanded the issue on appeal to encompass both 
disorders so as to afford the veteran an augmented 
opportunity to prevail.

In January 2006, the veteran testified at a hearing before 
the undersigned via video teleconference.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's January 2006 hearing testimony suggests that 
the record may well be incomplete.  He has pointed out 
additional relevant psychiatric treatment records.  As well, 
the Board concludes that the notice to the veteran might well 
be incomplete.  Due to the foregoing, a remand to the RO is 
necessary.

The veteran has stated that he underwent psychiatric 
treatment at the Portsmouth Naval Hospital in Portsmouth, VA 
during the latter part of his service or shortly thereafter.  
The RO must obtain these records.

The veteran has indicated current psychiatric treatment at 
the Cincinnati VA Medical Center (VAMC).  The RO must obtain 
Cincinnati VAMC medical records dated from July 2005 to the 
present.

The veteran has mentioned psychiatric treatment at Longview 
State Hospital and at the Roman Institution, both in Ohio.  
After obtaining the necessary release, the RO should make 
reasonable efforts to secure these records.

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  The 
veteran must be apprised of the type of information necessary 
to substantiate a service connection claim to include degree 
of disability and affective date.  In addition, because this 
matter involves new and material evidence, the veteran must 
be afforded notice of what would constitute material evidence 
under Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006) ((1) evidence on an element where the claimant 
initially failed to submit any competent evidence; (2) 
evidence on an element where the previously submitted 
evidence was found to be insufficient; (3) evidence on an 
element where the appellant did not have to submit evidence 
until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations).  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Please send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim for 
service connection for 
schizophrenia/schizoaffective disorder 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006) as well as notice of what 
would constitute material evidence as 
outlined in Kent v. Nicholson, No. 04-
181 (U.S. Vet. App. March 31, 2006).

2.  The AMC should take the appropriate 
steps to obtain treatment records from 
the Portsmouth Naval Hospital in 
Portsmouth, Virginia dated from August 
1978 through 1981.

3.  The AMC should obtain all 
Cincinnati VAMC medical records dated 
from July 2005 to the present.

4.  After obtaining the requisite 
release, the AMC should make reasonable 
efforts to secure records from Longview 
State Hospital and at the Roman 
Institution, both located in Ohio.  

5.  Then, after undertaking any other 
indicated development, the AMC should 
readjudicate the claim in light of all 
the evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  It must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


